30 So. 3d 404 (2009)
Willie Albert McCALL
v.
STATE of Alabama.
CR-06-0021.
Court of Criminal Appeals of Alabama.
August 28, 2009.
Glenn L. Davidson, Mobile, for appellant.
*405 Troy King, atty. gen., and Stephanie N. Morman, asst. atty. gen., for appellee.

On Remand from the Alabama Supreme Court
WELCH, Judge.
On the authority of Ex parte McCall, [Ms. 1070633, November 7, 2008] 30 So. 3d 400 (Ala.2008), we reverse the judgment of the circuit court and remand this cause to the Mobile Circuit Court for proceedings consistent with the Alabama Supreme Court's opinion.
REVERSED AND REMANDED.
WISE, P.J., and WINDOM, KELLUM, and MAIN, JJ., concur.